                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT


IN RE:
                                                             Case No. 18-31345-dof
      CHRISTOPHER ANDREWS,                                   Chapter 7 Proceeding
            Debtor.                                          Hon. Daniel S. Opperman
______________________________________/
CHRISTOPHER ANDREWS,

         Plaintiff,
v.                                                           Adversary Proceeding
                                                             Case No. 18-3070-dof
INDIRECT PURCHASER CLASS,

      Defendant.
______________________________________/

                      OPINION GRANTING RENEWED MOTION TO DISMISS
                              OF INDIRECT PURCHASER CLASS

                                           Introduction

         The Defendant, Indirect Purchaser Class (the “IPC”), renews its motion to dismiss this

adversary proceeding for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6) (the “Renewed Motion”).         Plaintiff’s complaint alleges that the IPC’s periodic

garnishments in the aggregate amount of $2,356.96 within the 90 days pre-petition, exempted by

the Plaintiff, constitute avoidable preferences under 11 U.S.C. § 547. Further, the Plaintiff

contends that the IPC is also violating the automatic stay provided by 11 U.S.C. § 362 by “holding”

the garnished funds. The Renewed Motion argues that (i) the garnished funds are exempt from

avoidance pursuant to 11 U.S.C. § 547(c)(9) as they are not equal to or in excess of $6,451.00 and

the Plaintiff’s debts are not primarily consumer debts, and (ii) the receipt of garnished funds pre-



                                                 1




     18-03070-dof      Doc 87   Filed 07/23/19    Entered 07/23/19 13:58:12        Page 1 of 14
petition does not violate the automatic stay. The Plaintiff objects to the Renewed Motion. The

Court grants the Renewed Motion for the reasons stated in this Opinion.


                                                Jurisdiction


       This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate), (B) (allowance or disallowance

of claims against the estate or exemptions from property of the estate), and (C) (counterclaims by

the estate against persons filing claims against the estate).


                                      Facts and Procedural History


       A. The Plaintiff’s Complaints

       The Plaintiff filed a voluntary Chapter 7 bankruptcy on May 31, 2018. On October 11,

2018, the Plaintiff filed his original Complaint against Marvin Miller LLC (a/k/a The Miller Law

Firm), alleging that Dickinson Wright PLLC (“Dickinson Wright”) represented Marvin Miller,

LLC relative to a periodic garnishment of the Plaintiff in the amount of $2,356.96 that occurred

within the 90 days prior to the Plaintiff’s bankruptcy filing. According to the Plaintiff, Marvin

Miller LLC “represents a class action for indirect purchasers,” and “has a rule 11 sanctions against

the Plaintiff for an amount of somewhere around $21,000.” The Plaintiff claimed an exemption

in the “Prefernce [sic] garnishment Dickinson wright [sic] law firm for indirect purchasing [sic.]”

pursuant to 11 U.S.C. § 522(d)(5) in the amount of $2,500.00, and the Chapter 7 Trustee has not

objected to the Plaintiff’s claim of exemption. The Plaintiff further alleged that the garnishment

constitutes a preference under 11 U.S.C. § 547, and that Dickinson Wright has not returned the

                                                  2




  18-03070-dof      Doc 87      Filed 07/23/19     Entered 07/23/19 13:58:12       Page 2 of 14
funds despite three requests by the Plaintiff. Finally, the Plaintiff alleged that The Miller Law

Firm’s retention of the garnished funds constitutes a violation of the automatic stay provided by

11 U.S.C. § 362, and that the Plaintiff is entitled to return of the garnished funds in the amount of

$2,536.96; damages for emotional distress, late fees, transportation to and from his attorney’s

office, and miscellaneous expenses in the amount of $1,000; attorney fees to be determined by fee

application; and putative damages in the amount of $2,500.00.

       On January 31, 2018, the Complaint was amended to include the IPC as a defendant in this

matter subject to identical allegations. On February 15, 2019, The Miller Law Firm was dismissed

with prejudice. The IPC is therefore the sole remaining defendant in this matter.

       B. The Motions to Dismiss and Responses

       On October 11, 2018, the IPC filed its initial motion to dismiss (the “Initial Motion”). In

relevant part, the brief in support of the Initial Motion indicates that the IPC is a court-approved

settlement class of indirect purchasers harmed by a price-fixing conspiracy among manufacturers

of polyurethane foams. The U.S. District Court for the Northern District of Ohio approved a class

action settlement in January 2015. See In re Polyurethane Foam Antitrust Litig., Case No. 1:10-

MD-2196 (N.D. Ohio) (the “Class Action” and the Court will be referred to as “Class Action

Court”). The Plaintiff, appearing pro se, objected to the Class Action settlement, and filed

numerous other objections and appeals, all of which were overruled. The Plaintiff’s objections are

alleged to have delayed receipt of $43.5 million from a settling defendant, delayed disbursement

of settlement funds to the IPC, caused the IPC to incur unnecessary attorney fees responding to

the various objections, and devolved into personal attacks against the trial court, the Sixth Circuit,

and counsel for the IPC. On October 4, 2016, the Class Action Court entered an order imposing


                                                  3




  18-03070-dof      Doc 87     Filed 07/23/19      Entered 07/23/19 13:58:12         Page 3 of 14
sanctions against the Plaintiff in the amount of $15,303.00, noting that the Sixth Circuit Court of

Appeals referred to the Plaintiff as a “professional objector,” and further noting that the Plaintiff

“…continues his vexatious use of the judicial system and does so either to extort a pay-off from

IPC or as a delay tactic to prolong his coercion attempt.” The court imposed sanctions against the

Plaintiff pursuant to 28 U.S.C. § 1927, penalizing the Plaintiff for the amount of interest lost to the

IPC because of the Plaintiff’s frivolous filings.

       The Plaintiff subsequently failed to appear at a court-ordered deposition on December 21,

2016, which resulted in an Order of Civil Contempt being entered against the Plaintiff on

December 29, 2016. On January 6, 2017, the U.S. Marshals arrested the Plaintiff and delivered

him before the Class Action Court. On February 28, 2017, the Class Action Court entered an

Order Regarding Sanctions, which upheld the previously awarded sanctions against the Plaintiff,

required the Plaintiff to pay interest on the previously awarded sanctions in the amount of

$6,579.00, and imposed an additional sanction in the amount of $500.00 for the missed deposition.

See Order Re: Sanctions, p. 2, attached to the Initial Motion as Exhibit B.

       On March 28, 2017, the 16th Judicial District Court for the State of Michigan domesticated

the sanctions orders in judgment in favor of the IPC in the amount of $22,406.00. The IPC issued

a periodic garnishment to Estate Information Services, Inc. (“EIS”) in an effort to collect on its

judgment, and beginning in June 2017, funds garnished from EIS pre-petition “have been paid to,

or are being held in trust to be paid to, the Indirect Purchaser Class Qualified Settlement Fund

(‘QSF’).” The IPC contends that the QSF funds have already been distributed to eligible members

of the settlement class in accordance with orders issued in the Class Action.

          In relevant part, the IPC argued that the Complaint should be dismissed because the

garnished funds are exempt from avoidance pursuant to 11 U.S.C. § 547(c)(9) as they are not equal
                                                    4




  18-03070-dof      Doc 87      Filed 07/23/19      Entered 07/23/19 13:58:12        Page 4 of 14
to or in excess of $6,451.00 and the Plaintiff’s debts are not primarily consumer debts. In addition,

IPC argued that the receipt of garnished funds pre-petition is not violative of the automatic stay.

       On October 25, 2018, the Plaintiff filed a response to the Initial Motion, essentially arguing

that “[t]here is an argument to be made that Rule 11 sanction is a consumer debt,” that such debt

is “certainly not corporation debt, or business debt,” and that “one could argue [the debt] is

personal.” See response to the Initial Motion, p. 1-2. The Plaintiff further argues that holding on

to garnished funds despite demands for their return violates the automatic stay, and that the

Plaintiff understood that the “Miller Law Group” was the entity holding the funds in question. The

Plaintiff supplemented his response on May 17, 2019.

       On November 6, 2018, the IPC filed a reply brief arguing, in relevant part, that the Plaintiff

was wrong in asserting that the debt in question is automatically consumer debt if it is not a

business debt. Rather, certain debts, referred to as “interstitial,” are neither consumer debt nor

business debt. See November 6, 2018 reply, p. 3.

       The Court held a hearing on the Initial Motion, among others, on November 28, 2018. The

hearing on the Initial Motion was adjourned, and the Complaint was amended on December 31,

2018. As previously indicated, the Complaint was amended to include the IPC as a defendant but

was otherwise identical to the original Complaint. After the adjourned hearing date on February 6,

2019, the Court entered an order requiring a stipulation that the IPC be added as a defendant in

place of The Miller Law Firm. The Order also provided that the IPC could renew the Initial Motion

once it was added to the case and The Miller Law Firm was dismissed. The Miller Law Firm was

subsequently dismissed on February 15, 2019. The IPC filed the Renewed Motion on February

15, 2019, in which it incorporated the facts, arguments, and authority contained in the Initial

Motion.
                                                 5




  18-03070-dof      Doc 87     Filed 07/23/19     Entered 07/23/19 13:58:12         Page 5 of 14
        On March 4, 2019, the Plaintiff, through his then attorney, filed an objection to the

Renewed Motion. The objection essentially argues that garnishment of a 1099 contractor is illegal,

and that the debt at issue is “consumer debt” because it was incurred when the Plaintiff was “acting

as a consumer by representing himself in a class action as a consumer.”


        The IPC filed a reply brief arguing that Michigan Court Rule 3.101(A)(4) expressly permits

the garnishment of all periodic payments, including commissions. EIS indicated that the garnished

monies owed to the Plaintiff were for commissions, and as such the periodic garnishment was

expressly permitted by the relevant court rule. The IPC also argues that the sanctions imposed on

the Plaintiff do not constitute “consumer debt” as they were not voluntarily incurred for personal

or household purposes.


        On May 6, 2019, after the withdrawal of his counsel, the Plaintiff filed a response to the

Renewed Motion pro se, stating that the sanctions against him have no legal basis and were the

result of prejudice, bias, and a smear campaign designed to discredit the Plaintiff and cover up

court errors. The Plaintiff further argues that his filings in the Class Action were not willful,

malicious, or vexatious. In addition, the Plaintiff attacks the Class Action settlements, the Class

Action counsel, the IPC’s authority to collect sanctions, service of a subpoena related to the

imposition of sanctions, and the IPC’s counsel in this case. To note, the issues before this Court

are: (i) whether the garnished funds are exempt from avoidance pursuant to 11 U.S.C. § 547(c)(9)

as they are not equal to or in excess of $6,451.00 and the Plaintiff’s debts are not primarily

consumer debts; and (ii) whether the receipt of garnished funds pre-petition violates the automatic

stay.



                                                 6




  18-03070-dof      Doc 87     Filed 07/23/19     Entered 07/23/19 13:58:12        Page 6 of 14
                                                 Law

        A.      Motion to Dismiss Standard

        Under Federal Rule of Civil Procedure 12(b)(6), made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012(b), a party may assert by motion the

Afailure to state a claim upon which relief can be granted.@ The United States Supreme Court has

held that in order to survive a Rule 12(b)(6) motion to dismiss, the complaint must allege Aenough

facts to state a claim that is plausible on its face.@ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In so doing, the Supreme Court renounced the previously A>accepted rule that a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.=@ Id. at 561-62

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). As explained by the Supreme Court in

Twombly, while AFederal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice

of what the claim is and the grounds upon which it rests,@ this Arequires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do[.] . . . Factual

allegations must be enough to raise a right to relief above the speculative level,@ assuming that all

of the complaint=s allegations are true. Id. at 555 (internal quotations and citations omitted). In

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009), the Supreme Court confirmed that the Twombly

standard applies in all federal civil actions and not just in antitrust disputes as was the case in

Twombly. The Supreme Court also emphasized that the assumption that all of the allegations are

true does not apply to legal conclusions: A[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.@ Id. at 678 (citing Twombly, 550 U.S. at


                                                   7




  18-03070-dof       Doc 87     Filed 07/23/19      Entered 07/23/19 13:58:12          Page 7 of 14
555). Moreover, the Supreme Court noted that Awhere the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has allegedCbut it has

not >show[n]=C>that the pleader is entitled to relief.=@ Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).


       In sum, while the plausibility standard first set forth by Twombly does not require A>detailed

factual allegations=@ or a showing of probability, id. at 678 (quoting Twombly, 550 U.S. at 555),

A>the complaint must contain either direct or inferential allegations respecting all material elements

to sustain a recovery under some viable legal theory.=@ Digeronimo Aggregates, LLC v. Zemla, 763

F.3d 506, 509 (6th Cir. 2014) (quoting Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th

Cir. 2012)). When deciding a Rule 12(b)(6) motion to dismiss, the Court Amust >construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw all

reasonable inferences in favor of the plaintiff.=@ Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The defendant has the

burden of showing that the plaintiff failed to state a plausible claim for relief. Id.


       B.      Preference Elements and Relevant De Minimis Exception

       11 U.S.C. § 547(b) sets forth the elements of a preference:

                       …the trustee may avoid any transfer of an interest of the
                       debtor in property—
                       (1) to or for the benefit of a creditor;
                       (2) for or on account of an antecedent debt owed by the
                       debtor before such transfer was made;
                       (3) made while the debtor was insolvent;
                       (4) made—
                               (A) on or within 90 days before the date of the filing
                               of the petition; or
                               (B) between ninety days and one year before the date
                               of the filing of the petition, if such creditor at the time
                               of such transfer was an insider; and

                                                   8




  18-03070-dof      Doc 87      Filed 07/23/19      Entered 07/23/19 13:58:12            Page 8 of 14
                        (5) that enables such creditor to receive more than such
                        creditor would receive if—
                                (A) the case were a case under chapter 7 of this title;
                                (B) the transfer had not been made; and
                                (C) such creditor received payment of such debt to
                                the extent provided by the provisions of this title.

11 U.S.C. § 547(b).

       However, the trustee may not avoid a transfer under 11 U.S.C. § 547(b) “…if, in a case

filed by a debtor whose debts are not primarily consumer debts, the aggregate value of all property

that constitutes or is affected by such transfer is less than $6,425.” 11 U.S.C. § 547(c)(9).


       C.      Consumer Debts

       The term "consumer debt" is defined by the Bankruptcy Code as a "debt incurred by an

individual primarily for a personal, family, or household purpose."            11 U.S.C. § 101(8).

“Consumer debt” is:

               used throughout the Bankruptcy Code. See generally 11 U.S.C. §
               524(c)(6)(B) (excepting consumer debts secured by real estate from
               reaffirmation requirements); 11 U.S.C. § 707(b)(1) (providing for dismissal
               of cases filed by individual debtors under Chapter 7 “whose debts are
               primarily consumer debts’ for substantial abuse); 11 U.S.C. § 1301 (a)
               (staying actions against a co-debtor to collect consumer debt). "[T]here is a
               natural presumption that identical words used in different parts of the same
               act are intended to have the same meaning." Atl. Cleaners & Dyers, Inc. v.
               United States, 286 U.S. 427, 433, 52 S. Ct. 607, 76 L. Ed. 1204 (1932). It is
               therefore appropriate to consider cases construing other sections of the Code
               in which the term "consumer debt" is used. Cypher Chiropractic Ctr. v.
               Runski (In re Runski), 102 F.3d 744, 746-47 (4th Cir. 1996).
Swartz v. Strausbaugh (In re Strausbaugh), 376 B.R. 631, 636 (Bankr. S.D. Ohio 2007); see also

In re Stovall, 209 B.R. 849, 852 (Bankr. E.D. Va. 1997) (in analyzing what constitutes “consumer

debt” for purposes of the co-debtor stay provided by 11 U.S.C. § 1301, it is appropriate to consider

cases construing “consumer debt” in other Bankruptcy Code sections). In addition, a non-business

                                                  9




  18-03070-dof        Doc 87    Filed 07/23/19     Entered 07/23/19 13:58:12         Page 9 of 14
debt is not automatically a consumer debt; rather, there is an “interstitial” category of debts for

those that are neither consumer debt nor business debt. See, e.g., IRS v. Westberry (In re

Westberry), 215 F.3d 589 (6th Cir. 2000) (a tax debt is an interstitial debt); Stovall (same); In re

Peterson, 524 B.R. 808 (Bankr. S.D. Ind. 2015) (an intentional tort judgment based on improperly

accessing medical information is not a consumer debt as defined in 11 U.S.C. § 101(8), noting that

such a debt fell into the “interstitial” area of debts that are not consumer debt, yet are also not

business debt).


                  1.     Tax Debts


       “Consumer debt” as used in the Bankruptcy Code does not include tax debts. Westberry,

215 F.3d at 591. In so holding, the Sixth Circuit Court of Appeals noted “[a]lmost without

exception, the bankruptcy courts that have addressed this question have determined that tax debt

should not be considered consumer debt for purposes of the codebtor stay.” Id. (citations omitted).

The Sixth Circuit Court of Appeals relied on the following four bases to support its conclusion:

(1) a tax debt is “incurred” differently than consumer debt in that the incurrence is not voluntary

on behalf of the taxpayer, (2) consumer debt is incurred for personal or household purposes, while

taxes are incurred for a public purpose, (3) taxes derive from earning money, while consumer debt

derives from its consumption, and (4) unlike taxes, consumer debt usually involves the extension

of credit. Id. The Westberry Court’s analysis was based on the plain language and meaning of 11

U.S.C. § 101(8). Westberry, 215 F.3d at 592-93 (citations omitted).




                                                 10




 18-03070-dof          Doc 87   Filed 07/23/19   Entered 07/23/19 13:58:12        Page 10 of 14
                  2.     Sanctions


         “Courts historically have awarded punitive damages to punish the defendant and to deter

the defendant and others from committing similar conduct in the future.” In re Durant, 586 B.R.

212, 222 (Bankr. D. Md. 2018) (citations omitted). “The punishment and deterrence objectives of

a punitive damages award are often necessary and very appropriate under applicable law, but differ

in significant ways from a ‘personal, family, or household purpose.’” Id. Thus, punitive damages

do not meet the definition of consumer debt in 11 U.S.C. § 101(8). Id. See also Peterson, 524

B.R. at 813 (an intentional tort judgment is an interstitial debt, not a consumer debt or a business

debt).


         D.      The Automatic Stay


         A debtor's initial filing:


                 operates as a stay, applicable to all entities, of—

                 (1) the commencement or continuation, including the issuance or
                 employment of process, of a judicial, administrative, or other action or
                 proceeding against the debtor that was or could have been commenced
                 before the commencement of the case under this title, or to recover a claim
                 against the debtor that arose before the commencement of the case under
                 this title;

                 (2) the enforcement, against the debtor or against property of the estate, of
                 a judgment obtained before the commencement of the case under this title;

                 (3) any act to obtain possession of property of the estate or of property from
                 the estate or to exercise control over property of the estate;

                 (4) any act to create, perfect, or enforce any lien against property of the
                 estate;
                                                   11




 18-03070-dof          Doc 87    Filed 07/23/19     Entered 07/23/19 13:58:12        Page 11 of 14
               (5) any act to create, perfect, or enforce against property of the debtor any
               lien to the extent that such lien secures a claim that arose before the
               commencement of the case under this title;

               (6) any act to collect, assess, or recover a claim against the debtor that arose
               before the commencement of the case under this title;

11 U.S.C. § 362(a). “An individual injured by any willful violation of a stay provided by this

section shall recover actual damages, including costs and attorneys' fees, and, in appropriate

circumstances, may recover punitive damages." 11 U.S.C. §362(k)(1).

       If a creditor receives funds post-petition as the result of a pre-petition writ of garnishment,

such post-petition funds would constitute estate property and therefore be subject to immediate

turnover or a possible violation of the automatic stay. In re Parham, No. 16-44233, 2017 Bankr.

LEXIS 2089, at *5 (Bankr. E.D. Mich. July 26, 2017) (citing In re Manual, No. 14-53487, 2014

WL 7405471 (Bankr. E.D. Mich. Dec. 24, 2014)). In contrast, funds garnished pre-petition are

not property of the estate, and a refusal to return funds garnished pre-petition does not constitute a

post-petition enforcement of a judgment or an attempt to control property of the estate. Id. at *5-

6.


                                         Analysis and Conclusion

       Plaintiff has alleged two claims in his amended complaint: avoidance of preferential

transfers and violation of the automatic stay.

       As to Plaintiff’s preference claim, the IPC argues that the Court may not avoid a transfer

under 11 U.S.C. § 547(b) “…if, in a case filed by a debtor whose debts are not primarily consumer

debts, the aggregate value of all property that constitutes or is affected by such transfer is less than

$6,425.” 11 U.S.C. § 547(c)(9). The transfers at issue are clearly less than the required minimum

                                                  12




 18-03070-dof       Doc 87     Filed 07/23/19      Entered 07/23/19 13:58:12         Page 12 of 14
amount under Section 547(c)(9). The issue then is whether the Plaintiff’s debts are not primarily

consumer debts. The IPC contends the Plaintiff’s schedules clearly indicate that the Plaintiff’s

debts are not consumer debts.1

         Turning to the Plaintiff’s schedules, completed under penalty of perjury, Schedule D

indicates that the Plaintiff has no secured creditors. On schedule E/F, the Plaintiff lists a claim by

the I.R.S. in the amount of $14,000.00, a claim by the State of Michigan’s Department of Treasury

in the amount of $2,800.00, and a claim in the amount of $21,000.00 owed to Dickinson Wright

and described as “sanctions judgment collection.” The IPC and its class counsel are also listed in

Schedule E/F, for notice purposes. The amounts owed to the I.R.S. and the State of Michigan are

tax debts and are not consumer debt pursuant to the Sixth Circuit Court of Appeal’s Westberry

decision.


         The remaining debt is comprised of sanctions awarded to the IPC in the Class Action. On

October 4, 2016, the Class Action Court entered an order imposing sanctions against the Plaintiff

in the amount of $15,303.00 pursuant to 28 U.S.C. § 1927 because the Plaintiff “…continues his

vexatious use of the judicial system and does so either to extort a pay-off from IPC or as a delay

tactic to prolong his coercion attempt.” On February 28, 2017, the Class Action Court entered an

Order Regarding Sanctions, which upheld the previously awarded sanctions against the Plaintiff,

required the Plaintiff to pay interest on the previously awarded sanctions in the amount of




         1
           To the extent the Court’s consideration of the Plaintiff’s schedules and the exhibits to the Initial Motion
require the Court to make factual determinations outside of the motions to dismiss and the responses thereto, then the
motions to dismiss are deemed by the Court to be motions for summary judgment, and the Court’s decision is pursuant
to Rule 56, applicable hereto pursuant to Bankruptcy Rule 7056.


                                                         13




 18-03070-dof         Doc 87       Filed 07/23/19         Entered 07/23/19 13:58:12              Page 13 of 14
$6,579.00, and imposed an additional sanction in the amount of $500.00 for a missed deposition.

Irrespective of their legal basis, the debts were not voluntarily incurred, and are not of a personal,

family, or household nature. Like the tax debt in Westberry and the intentional tort debt in

Peterson, the Court finds that the sanctions award debt is interstitial debt, which is neither

consumer nor business debt. As such, Section 547(c)(9)’s threshold amount is applicable, and

judgment in favor of IPC is appropriate.


       As to the automatic stay claim, the transfers in question were made pre-petition pursuant

to a pre-petition periodic garnishment. The refusal to return funds garnished pre-petition does not

constitute a post-petition enforcement of a judgment or an attempt to control property of the estate

because the garnished funds were not available. As there were no actions taken by the IPC post-

petition against estate property, there was no violation of the automatic stay, and judgment in IPC’s

favor as to this claim is appropriate.



       Counsel for IPC is directed to prepare an order consistent with this Opinion and the entry

of order procedures of this Court.


Signed on July 23, 2019




                                                 14




 18-03070-dof       Doc 87     Filed 07/23/19     Entered 07/23/19 13:58:12         Page 14 of 14
